UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES BRIDGES : No. 1:17-cv-2285
Plaintiff :

VS. : (Wilson, J.)
KILOLO KIJAKAZI, : (Saporito, M.J.)
Acting Commissioner :
of Social Security Administration,’ : (Electronically Filed)

Defendant :
ORDER

AND NOW this me day of July, 2021, upon consideration of the
unopposed motion for revised scheduling order, IT IS HEREBY ORDERED that
said motion is GRANTED. The following case management deadlines are as
follows: discovery deadline by August 30, 2021, dispositive motions deadline by
September 29, 2021, plaintiff's expert report deadline by October 29, 2021,
defendants’ expert report deadline by November 29, 2021, and supplemental reports

deadline by December 15, 2021.

 

 

'Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
suit. No further action need be taken to continue this suit by reason of the last
sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
